ORDER AMENDING MEMORANDUM
The panel unanimously amends the memorandum disposition filed February 12, 2007, as follows:
On page 2, line 5, delete “these convictions” and insert “his criminal history.”
With this amendment, the panel has voted to deny appellant’s petition for panel rehearing and has recommended denial of the petition for rehearing en banc. The full court has been advised of the petition for rehearing en banc and no judge has requested a vote on whether to rehear the matter en banc. Fed. R.App. P. 35.
The petition for panel rehearing and the petition for rehearing en banc are DENIED.